Citation Nr: 0907509	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-13 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, also claimed as secondary to a 
service-connected bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
October 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
dated in January 2004, which denied service connection for 
degenerative disc disease of the lumbar spine.  In August 
2008, the Board remanded the claim for further development.


FINDING OF FACT

The Veteran's lumbar spine disability (degenerative disc 
disease of the lumbar spine) manifested many years after his 
separation from service and is not related to his service or 
to any aspect thereof, including his service-connected 
bilateral foot disability.


CONCLUSION OF LAW

A lumbar spine disability was neither incurred in nor 
aggravated by service, and is not proximately due to or the 
result of the Veteran's service-connected bilateral foot 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In September 2003 and April 2005, prior to and after the 
adjudication of the claim, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claim.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claim.  He was informed that VA would attempt 
to obtain review his claim and determine what additional 
information was needed to process his claim, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

While the Veteran was not given notice of what type of 
information and evidence he needed to substantiate a claim 
for an increased rating, there is no prejudice in issuing a 
final decision because the preponderance of the evidence is 
against the claim for service connection.  Any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  VA medical examinations and opinions pertinent to 
the claim were obtained in September 2003, January 2005, and 
September 2008.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ §§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, for 
certain chronic diseases, such as arthritis, a presumption of 
service connection arises if the disease is manifested to a 
degree of 10 percent within one year following discharge from 
service.  The presumption is rebuttable by probative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Additionally, service 
connection may be granted for a disability proximately due to 
or the result of a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
Pursuant to 38 C.F.R. § 3.310(b) secondary service connection 
may be granted on the basis of the aggravation of a 
nonservice-connected disorder by a service-connected 
disability.  See also Allen. 

Congenital or developmental defects are not considered 
diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation for VA 
purposes, and provide no basis for service connection.  Beno 
v. Principi, 3 Vet. App. 439, 441 (1992); 38 C.F.R. §§ 
3.303(c), 4.9. 4.127; see also Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998); Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  VA regulations specifically prohibit 
service connection for congenital defects unless such defect 
was subjected to a superimposed disease or injury during 
service which created additional disability.  See VAOPGCPREC 
82-90.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that he has a lumbar spine disability that 
is related to his service.  Specifically, he contends that 
his lumbar spine disability is secondary to his service-
connected bilateral foot disability.

The service treatment records, including the July 1970 
discharge and October 1966 enlistment examination reports, 
are void of findings, complaints, symptoms, or diagnosis of a 
lumbar spine disability.

VA medical records include a May 2003 report which notes a 
history of low back problems.  A September 2003 x-ray 
examination of the lumbar spine revealed a bilateral pars 
defect at L5 with grade I anterolisthesis of L5 on S1 and 
spondylitic changes at L1-2 and L2-3 levels.  In December 
2003, the Veteran complained of arthritis in the low back.  
In March 2004 he was diagnosed with lumbar spine back 
problems.  A December 2004 MRI of the lumbar spine revealed a 
lumbar disc protrusion.

On VA examination in September 2003, the Veteran complained 
of progressive low back pain for twenty-three years that he 
related to his bilateral foot disability.  He was diagnosed 
with a history of chronic low back pain which was most likely 
secondary to degenerative disc disease.

In a January 2004 private medical opinion, the Veteran's 
chiropractor opined that his low back pain was as likely as 
not to be caused by his chronic feet problems.  In November 
2004, the RO requested a VA examination and opinion as to 
whether there was any relationship between the Veteran's 
service-connected bilateral foot disability and lumbar spine 
disability.

On VA examination in January 2005, the VA examiner opined 
that it was unlikely that the Veteran's current low back 
disability was causally related to his service-connected pes 
planus condition.  The examiner indicated that the case was 
reviewed with a senior podiatrist and that to their 
knowledge, there was no causal link between pes planus and 
lumbar spine disease.  The examiner further opined that the 
Veteran's altered gait from the pes planus may more likely 
than not cause exacerbation of his low back pain, but the 
underlying reason for his back pain is spondylolisthesis, 
which is typically a developmental problem that occurs as an 
individual enters the teen years.

Pursuant to the Board's August 2008 remand, in September 2008 
the January 2005 VA examiner reported that the onset of the 
Veteran's back pain was in the 1980's and that a review of 
the imaging studies suggested that he has a lumbar spine 
spondylolisthesis, suggestive of a chronic problem.  The 
examiner opined that the Veteran's lumbar spine disability 
was not related to his service.

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. 
§ 7104(a).

When the Board is presented with conflicting medical 
evidence, it is free to favor some medical evidence over 
other medical evidence provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Further, both 
the Federal Circuit and Court have specifically rejected the 
"treating physician rule."  White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Instead, in offering guidance on the assessment of 
the probative value of medical opinion evidence, the Court 
has instructed that it should be based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  Guerrieri v. Brown, 4 
Vet. App. at 470-71.

Overall, the Board finds that the January 2005 and September 
2008 opinions by the VA examiner outweigh the January 2004 
opinion from the Veteran's private physician.  Opinions of 
private physicians are entitled to some weight, and are based 
on a generally accurate review of the Veteran's actual 
injury.  see Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

With respect to the January 2005 and September 2008 VA 
examiner's opinions, the Board finds that the assessments 
offered by the examiner are more persuasive because the 
examiner conducted a current medical examination and reviewed 
the case with a senior podiatrist who agreed that there was 
no causal link between pes planus and the Veteran's lumbar 
spine disease.  The rationale provided was that to their 
knowledge, there is no causal link between pes planus and 
lumbar disc disease and that the underlying cause of his 
lumbar spine disability was spondylolisthesis, which is 
typically a developmental problem.  The examiner further 
opined that the Veteran's lumbar spine disability was not 
related to his service.

By contrast, the January 2004 opinion of the Veteran's 
private chiropractor is simply that his low back pain is as 
likely as not caused by his chronic feet problems.  However, 
the chiropractor's opinion is unsupported by any objective 
findings and his own medical records do not reflect treatment 
of the Veteran's chronic feet problems.  Finally, the 
chiropractor's opinion is unaccompanied by any rationale or 
current examination.

While the Veteran is shown to have spondylolisthesis, the 
January 2005 VA examiner opined that it was a developmental 
condition.  In this case, no superimposed injury or disease 
is shown in service to have caused a worsening of his lumbar 
spine disability.  As such, service connection is not 
warranted.  38 C.F.R. § 3.303(c)(2008).

With respect to service connection for a lumbar spine 
disability on either a direct or presumptive basis, the Board 
observes that the Veteran was not diagnosed with any lumbar 
spine disability during service, and was not diagnosed or 
treated for any lumbar spine disability until many years 
after discharge from active duty.  Here, there is a competent 
medical opinion that his lumbar spine disability is not 
related to his service.  In addition, the record shows that 
degenerative disc disease was not diagnosed until September 
2003, more than one year following the Veteran's discharge 
from service in October 1970.  Therefore, presumptive service 
connection is not warranted under 38 C.F.R. § 3.309.

The Board also concludes that service connection for a lumbar 
spine disability secondary to service-connected bilateral 
foot disability is not warranted.  While the January 2004 
private medical opinion relates the Veteran's low back pain 
to his chronic feet problems, the Board places greatest 
weight on the VA examiner's January 2005 opinion that the 
Veteran's lumbar spine disability is not related to his 
service-connected pes planus.  Thus, because the 
preponderance of the evidence is against the claim, service 
connection is not warranted.

In reaching this determination, the Board does not question 
the Veteran's sincerity that he has a lumbar spine disability 
due to his service.  The Board acknowledges that the Veteran 
is competent to give evidence about what he experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994).  As a layperson, 
however, he is not competent to establish a medical diagnosis 
or show a medical etiology merely by his own assertions as 
such matters require medical expertise.  See 38 C.F.R. 
§ 3.159(a)(1) (2008) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the Veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, the Board finds that the preponderance of the 
evidence is against the claim, and thus service connection 
must be denied.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


